Fourth Court of Appeals
                                San Antonio, Texas
                                      January 29, 2018

                                    No. 04-17-00745-CV

                         IN THE INTEREST OF R.H., A CHILD,

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01063
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER
       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to February 11, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court